DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed 06/01/2022 is acknowledged. Claims 86, 91, 92 and 95-97 are amended and claims 87-90, 93, 94, 99-101, 104 and 105 are canceled. Claims 86, 91, 92, 95-98, 102 and 103 are pending.

Rejections Withdrawn
Note that any previous rejections over claims 87-90, 93, 94, 99-101, 104 and 105 are hereby withdrawn in response to Applicant’s cancelation of those claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 86, 91, 92, 95-98, 102 and 103 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in response to Applicant’s amendment of the claims. Specifically, the claims no longer encompass reversing or halting neurodegenerative disease or the recited sequelae. 


Claim Rejections - 35 USC § 102
The rejections of claims 86, 91, 92, 95, 98 and 103 under 35 U.S.C. 102(a)(1) as being anticipated by the Voskuhl PGPUBs (20120328566 and 20120322779) are withdrawn in response to Applicant’s amendment and upon further consideration. Specifically, claim 86 recites “slowing cerebral cortex gray matter atrophy”, which the ‘566 and ‘779 PGPUBs do not teach.

Claim Rejections - 35 USC § 103
The rejection of claims 86, 91, 92, 95-98, 102 and 103 under 35 U.S.C. 103 as being unpatentable over Voskuhl (20120328566—cited above) in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182—on IDS filed 10/02/2020) is withdrawn in response to Applicant’s amendment, and upon further consideration. The post-filing date art of MacKenzie-Graham et al. (Brain and Behavior. 2018;8:e01086; 16 pages total) teach a study in which patients receiving estriol + glatiramer acetate had reduced gray matter loss compared to those receiving placebo + glatiramer acetate. MacKenzie-Graham et al. used the same methodology to measure gray matter atrophy as reported in the secondary reference by Bendfeldt and colleagues to demonstrate the unexpected improvement in cerebral cortical gray matter resulting from administration of an estrogen receptor beta (ER beta) ligand. Bendfeldt et al. do not teach administration of an ER beta ligand, and one having ordinary skill in the art, upon reading the applied prior art, could not have known of the unexpected improvement in slowing cerebral cortex gray matter atrophy resulted from administering ER beta ligands.

Double Patenting
The rejections of claims 86, 91, 92, 95-98, 102 and 103 on the ground of nonstatutory double patenting as being unpatentable over the following:
Claims 1-20 of U.S. Patent No. 10,758,496
Claims 1-20 of U.S. Patent No. 10,821,117 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182)
Claims 155-174 of copending Application No. 17/082,687 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182)

Are all withdrawn in response to Applicant’s submission of a terminal disclaimer on 06/01/2022, which was approved the same day.
In addition, the rejection of claims 86-99 and 101-104 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,406,169 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182) is withdrawn in response to Applicant’s submission of a terminal disclaimer on 08/12/2022, which was approved the same day.
The rejections on the ground of nonstatutory double patenting as being unpatentable over the following:
Instant claims 86, 91, 92, 95-98, 102 over claims 1-21 of U.S. Patent No. 10,610,535 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182)
Instant claims 86, 91, 92, 95-98, 102 and 103 over claims 1-19 of U.S. Patent No. 10,980,767 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182)
Instant claims 86, 91, 92, 95-98, 102 and 103 over claims 1-12 of U.S. Patent No. 10,799,512 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182)
Instant claims 86, 91, 92, 95-98, 102 and 103 over claims 1-6 of U.S. Patent No. 6,936,599 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182)
Instant claims 86, 91, 92, 95-98, 102 and 103 over claims 1-5 of U.S. Patent No. 8,372,826 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182)
Instant claims 86, 91, 92, 95-98, 102 and 103 over claims 1-5 of U.S. Patent No. 9,168,262 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182)
Instant claims 86, 91, 92, 95-98, 102 and 103 over claims 1-33 of U.S. Patent No. 8,895,539 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182)
Instant claims 86, 91, 92, 95-98, 102 and 103 over claims 1-18 of U.S. Patent No. 8,658,627 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182)
Instant claims 86, 91, 92, 95-98, 102 and 103 over claims 1-21 of U.S. Patent No. 9,452,175 in view of Bendfeldt et al. (Brain Research, 1325 (2010) 174-182) 
Instant claims 86 and 98 over claims 1-21 of U.S. Patent No. 9,962,395
Instant claims 86 and 98 over claims 68-70 of copending Application No. 17/062,278 (reference application)

Are all withdrawn in response to Applicant’s amendment of the claims to recite “slowing cerebral cortex gray matter atrophy”, which the claims of the listed patents and patent applications do not recite.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Chatterley on 08/08/2022.
The application has been amended as follows: 
(i) Please amend claim 95:
95.	The method of claim 86, wherein the method reduces the gray matter atrophy.

(ii) Please amend claim 102:
102.	The method of claim 86, wherein the estrogen receptor beta ligand is conjointly administered with an immunotherapeutic agent, and wherein the immunotherapeutic agent is interferon-beta la, interferon-beta 1b, pegylated interferon-beta-la, glatiramer acetate, natalizumab, mitoxantrone, fingolimod, teriflunomide, dimethyl fumarate, mycophenolate mofetil, paclitaxel, cyclosporine, corticosteroids, azathioprine, cyclophosphamide, methotrexate, cladribine, 4- aminopyridine, and tizanidine.

Conclusion
	Claims 86, 91, 92, 95-98 and 102 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649